     Case 2:18-cv-02181-JAM-DMC Document 104 Filed 01/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CURTIS LEE HENDERSON, SR.,                        No. 2:18-CV-2181-JAM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    JOE LIZZARAGA, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. Before the Court is Defendants’ response to the Court’s November 20, 2020, order

19   to show cause. ECF No. 95.

20                  Plaintiff served requests for production on Defendants and, unsatisfied with

21   Defendant’s responses, filed a motion to compel on March 23, 2020. ECF No. 47. On August 4,

22   2020, the Court ordered Defendants to produce documents relating to Plaintiff’s request for

23   production (RFP) 10, which requested documents relating to misconduct complaints against

24   Defendants. See ECF No. 71 at 11–13. Defendants submitted a supplemental response as ordered,

25   but the Court found that it was inadequate because Defendants only produced documents relating

26   to Defendant Lizzaraga. ECF No. 93 at 3–4. The Court ordered Defendants to show cause why

27   sanctions should not be imposed for failing to fully and in good faith comply with the Court’s

28   August 4, 2020, order compelling discovery. Id. at 4.
                                                        1
     Case 2:18-cv-02181-JAM-DMC Document 104 Filed 01/22/21 Page 2 of 2


 1                  In their response to the Court’s show cause order, Defendants explain that they

 2   located no other records regarding Defendant Lizzaraga or the other Defendants that are

 3   responsive to RFP 10. ECF No. 95 at 3–4. Defense counsel also submits a declaration in support

 4   of Defendants’ response to the Court’s show cause order. ECF No. 95-1. Defense counsel states

 5   that, in producing the above-noted records, he believed he was complying with the Court’s

 6   August 4, 2020, order. Id. at 3. He asserts that, Defendants inadvertently failed to state that no

 7   other responsive records regarding Defendant Lizzaraga or the other named Defendants had been

 8   located, and that he did not intend to mislead the Plaintiff or the Court. Id.

 9                  The Court accepts Defendants’ and defense counsel’s response to the Court’s show

10   cause order. The Court is satisfied that no bad faith exists, and that Defendants believed they were

11   complying with the Court’s instructions in good faith. For good cause shown, the Court’s show

12   cause order (ECF No. 93) is discharged. No sanctions are imposed.

13                  IT IS SO ORDERED.

14

15   Dated: January 21, 2021
                                                             ____________________________________
16                                                           DENNIS M. COTA
17                                                           UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25

26

27

28
                                                         2
